                 Case 3:19-cv-01987-WHO Document 7 Filed 04/24/19 Page 1 of 2


           1   KEKER, VAN NEST & PETERS LLP
               PAVEN MALHOTRA - # 258429
           2   pmalhotra@keker.com
               MATAN SHACHAM - # 262348
           3   mshacham@keker.com
               WILLIAM S. HICKS - # 256095
           4   whicks@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant Facebook, Inc.

           8                              UNITED STATES DISTRICT COURT

           9                                   DISTRICT OF CALIFORNIA

          10                                   SAN FRANCISCO DIVISION

          11                                                     Case No. 3:19-cv-01987-WHO
               CHRISTOPHER KING,
          12                                                     NOTICE OF APPEARANCE OF
                             Plaintiff,                          WILLIAM S. HICKS
          13
                      v.                                         Judge:        Hon. William H. Orrick, Jr.
          14
               FACEBOOK, INC.,                                   Date Filed: April 12, 2019
          15
                             Defendant.                          Trial Date:
          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                                                 NOTICE OF APPEARANCE
                                                 Case No. 3:19-cv-01987-WHO
1326995
                 Case 3:19-cv-01987-WHO Document 7 Filed 04/24/19 Page 2 of 2


           1          TO THE COURT, ALL PARTIES AND OTHER ATTORNEYS OF RECORD
           2          PLEASE TAKE NOTICE that William S. Hicks of the law firm of Keker, Van Nest &

           3   Peters LLP hereby enters his appearance as counsel of record on behalf of Defendant Facebook,

           4   Inc. in the above-captioned matter. Mr. Hicks is a member of the State Bar of California.

           5   Counsel consents to electronic service of all papers in this action and can be contacted at the

           6   following address, telephone, fax and email:

           7                           William S. Hicks (CSBN #256095)
                                       Keker, Van Nest & Peters LLP
           8
                                       San Francisco, CA 94111-1809
           9                           Telephone:    415 391 5400
                                       Facsimile:    415 397 7188
          10                           Email:        whicks@keker.com
          11
               Dated: April 24, 2019                                   KEKER, VAN NEST & PETERS LLP
          12

          13

          14                                                    By:    /s/ William S. Hicks
                                                                       PAVEN MALHOTRA
          15                                                           MATAN SHACHAM
                                                                       WILLIAM S. HICKS
          16
                                                                       Attorneys for Defendant Facebook, Inc.
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                 1
                                                    NOTICE OF APPEARANCE
                                                    Case No. 3:19-cv-01987-WHO
1326995
